 1    Richard M. Stephens
      STEPHENS & KLINGE LLP
 2
      10900 NE 4th Street, Suite 2300
 3    Bellevue, WA 98004
      425-453-6206
 4
 5
 6
 7

 8
 9                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
10

11
      ENRIQUE JEVONS, as managing                 No. 1:20-CV-03182-SAB
12    member of Jevons Properties LLC,
      FREYA K. BURSTALLER as trustee of           Plaintiffs’ Response to Defendants’
13    the Freya K. Burgstaller Revocable Trust,   Statement of Material Undisputed
14    JAY GLENN and KENDRA GLENN,                 Facts and Reply Statement of Material
                                                  Facts not in Dispute
15                      Plaintiffs,

16     vs.                                        Noted for July 1, 2021

17    JAY INSLEE, in his official capacity as
18    Governor of the State of Washington and
      ROBERT FERGUSON, in his official
19    capacity of the Attorney General of the
      State of Washington,
20
                        Defendants.
21
22

     DEFENDANTS’ STATEMENT OF                                STEPHENS & KLINGE LLP
     MATERIAL FACTS NOT IN                                 10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
     DISPUTE AND STATEMENT OF                                     425-453-6206
     DISPUTED FACTS
     NO. 1:20-cv-03182-SAB
1
                                PLAINTIFFS’ RESPONSE TO DEFENDANTS’
2
                         STATEMENT OF MATERIAL FACTS NOT IN DISPUTE
3
          Pursuant to Local Civil Rule 56(c), Plaintiffs submit this Response to Defendants Statement
4
     of Material Facts Not in Dispute in conjunction with their Cross-Motion for Summary Judgment:
5
     Defendants’ Facts                                        Plaintiffs’    Response        and       Supporting
6
                                                              Evidence
7
             1.       Because of the speed with which Plaintiffs object on the grounds that there is no
8
     COVID-19 spreads in a community and the foundation for the conclusion that there is a
9
     portion of COVID-19 patients who require present threat to overwhelm the healthcare
10
     hospitalization, intensive care, and mechanical system.
11
     ventilation, outbreaks threaten to overwhelm
12
     the healthcare system. Lindquist Decl. ¶ 12.
13
             2.       Without efforts to stop person-
14
     to-person transmission, studies have shown that
15
     unmitigated spread of COVID-19 would lead to
16
     an    explosion       of     cases,    many       more
17
     hospitalizations and fatalities, and an untenable
18
     burden on the healthcare system. Lindquist
19
     Decl. ¶ 17.
20
             3.       Without a vaccine or highly Plaintiffs object on the grounds that there is no
21
     effective treatment for COVID-19, reducing foundation for the conclusion that there is no
22
     person-to-person           transmission        through vaccine for COVID-19.
23


                                                                           STEPHENS & KLINGE LLP
                                                                         10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                  Bellevue, WA 98004
     Undisputed Facts                                                           (425) 453-6206
     No. 1:20-cv-03182-SAB 1
1
     community mitigation measures is the most
2
     effective way of mitigating the outbreak and
3
     ensuring that the healthcare system is not
4
     overwhelmed. Lindquist Decl. ¶ 20.
5
             4.       An analysis of Seattle unlawful Plaintiffs object on grounds of relevance under
6
     detainer cases showed that most evictions result FRE 402 in that an analysis of circumstances in
7
     in homelessness, with only 12.5% of evictees Seattle is not shown to be relevant in Yakima
8
     finding another home. Declaration of Cristina were Plaintiffs’ properties are located.
9
     Sepe in Support of Defendants’ Cross-Motion
10
     for Summary Judgment (Sepe Decl.), Ex. A at
11
     3.
12
             5.       The Department of Health was
13
     concerned about outbreaks of COVID-19
14
     among persons experiencing housing insecurity
15
     and homelessness because they are generally at
16
     increased risk of acquiring COVID-19 due to
17
     crowded living situations, among other reasons,
18
     and are often at increased risk for severe
19
     COVID-19        due     to    underlying       medical
20
     conditions and co-morbidities. Lindquist Decl.
21
     ¶ 48.
22
             6.       Evictions       themselves       force
23


                                                                   STEPHENS & KLINGE LLP
                                                                 10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l          Bellevue, WA 98004
     Undisputed Facts                                                   (425) 453-6206
     No. 1:20-cv-03182-SAB 2
1
     families into transiency and crowded residential Plaintiffs object on the grounds that the
2
     environments that increase new contact with statement of fact is unsupported by the
3
     others and make compliance with pandemic evidence to the extent the statement states that
4
     health    guidelines     difficult   or impossible. “evictions themselves force family into …
5
     Lindquist Decl. ¶ 54. Housing insecure families crowded residential environments … and make
6
     often “double-up”—moving in with family compliance with pandemic health guidelines
7
     members or friends—in the wake of evictions. difficult or impossible.”                     The declaration
8
     Lindquist Decl. ¶ 55, Ex. J.                             indicates this could be true and not that it is
9
                                                              true in every situation.
10

11
              7.      As of April 24, 2021, the Plaintiffs object on the grounds of relevance
12
     Department of Health (DOH) has identified under FRE 402 in that there is no evidence to
13
     202 COVID-19 outbreaks in homeless services show outbreaks in homeless services or shelters
14
     or shelters. Lindquist Decl. ¶ 58, Ex. N at 4.           in Yakima.
15
              8.      A rise in evictions, and the
16
     lifting of their moratoria, has been found to Plaintiffs object on the grounds that the
17
     lead to significant increases in COVID-19 statement misstates the evidence cited, namely
18
     infections and deaths. Baumgart Decl. ¶10, Ex. the Lindquist declaration which is based on
19
     S; Lindquist Decl. ¶¶ 60–62, Exs. O, P, Q.               simulations which is not a finding that a rise in
20
                                                              evictions in fact leads to significant increases in
21
                                                              infections and death.
22

23


                                                                          STEPHENS & KLINGE LLP
                                                                        10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                 Bellevue, WA 98004
     Undisputed Facts                                                          (425) 453-6206
     No. 1:20-cv-03182-SAB 3
1
               9.       Containment of COVID-19 is
2
     slower and less effective at reducing the size of
3
     the pandemic when evictions are allowed to
4
     continue, even under lockdown scenarios.
5
     Lindquist Decl. ¶ 60, Ex. O.
6
               10.      In amending the Moratorium,
7
     the Governor’s Office sought input from many Plaintiffs object based on relevance under FRE
8
     stakeholders, including residential property 402.
9
     owners, managers, and landlords. Leathers
10
     Decl. ¶ 19; Baumgart Decl. ¶¶ 15–17. Based on
11
     their input, the Governor added several
12
     exceptions to protect property owners and
13
     induce tenants able to pay rent to do so.
14
               11.      Following input from property
15
     owners regarding the treatment of unpaid rent
16
     as   an        enforceable   debt,    starting     with
17
     Proclamation 20-19.1, the Moratorium allows
18
     owners to treat unpaid rent as an enforceable Plaintiffs object on the grounds that this is not a
19
     debt if the tenant was offered but refused a statement of fact but a statement of the law, nor
20
     reasonable repayment plan. Baumgart Decl. is the meaning of the law appropriate for lay or
21
     ¶ 17. The provision was meant to strike a expert testimony.
22
     balance between alleviating stress on tenants
23


                                                                  STEPHENS & KLINGE LLP
                                                                10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l         Bellevue, WA 98004
     Undisputed Facts                                                  (425) 453-6206
     No. 1:20-cv-03182-SAB 4
1
     and providing an avenue for landlords to be
2
     made whole. It reduces the risk of “soft
3
     evictions” while encouraging landlords and
4
     tenants to work together. Id.
5
             12.      The Governor’s Office opted to
6
     not place the burden of proof on tenants by
7
     instead imposing a moratorium on evictions
8
     with certain exceptions. Baumgart Decl. ¶ 18.
9
     This decision was made because, in many
10
     cases, tenants in genuine economic distress due
11
     to the pandemic are unable to provide adequate
12
     proof of their distress. Id. Many tenants have
13
     informal      employment        or    non-traditional
14
     sources of income. For these tenants, proving
15
     distress may not be as simple as submitting a
16
     copy of a termination letter from an employer.
17
     Id. A tenant who does not lose their job could
18
     be facing pandemic-related economic distress
19
     anyway, such as the burden of caring for family
20
     members who lost their jobs or are unable to
21
     provide for themselves. Id. Not all tenants in
22
     need of protection are able to submit a
23


                                                                STEPHENS & KLINGE LLP
                                                              10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l       Bellevue, WA 98004
     Undisputed Facts                                                (425) 453-6206
     No. 1:20-cv-03182-SAB 5
1
     declaration of hardship. Id.
2
             13.      The      Moratorium        and     the Plaintiffs object on the grounds that what the
3
     Governor’s public messaging has expressly “moratorium” states is a question of law and
4
     stated that tenants should pay rent if able and not appropriate for lay or expert testimony and
5
     should communicate with their landlords. the “public messaging” is irrelevant and should
6
     Baumgart Decl. ¶ 18.                                      be excluded under FRE 402.
7
             14.      The     Moratorium        does     not
8
     forgive any debt of unpaid rent and stresses that Plaintiffs object in that this is a statement of
9
     tenants “who are not materially affected by law and inappropriate for testimony and that
10
     COVID-19 should and must continue to pay the moratorium speaks for itself.
11
     rent.” Leathers Decl., Ex. M.
12
             15.      During the pandemic, at least
13
     18,000 more Washingtonians have had to rely
14
     on cash assistance and 160,000 more on food
15
     assistance. Baumgart Decl., Ex. I at 3–4.
16
             16.      Over                      1.6 million
17
     Washingtonians       have     filed   unemployment
18
     claims, and the State’s unemployment rate has
19
     exceeded its Great Recession peak. Baumgart
20
     Decl. ¶ 7. Through the first four months of this
21
     year, over 265,000 new unemployment claims
22
     were filed, showing that the jobs crisis persists
23


                                                                          STEPHENS & KLINGE LLP
                                                                        10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                 Bellevue, WA 98004
     Undisputed Facts                                                          (425) 453-6206
     No. 1:20-cv-03182-SAB 6
1
     more than a year after COVID-19 cases first
2
     emerged here. Baumgart Decl., ¶ 7, Ex. I; Sepe
3
     Decl., Ex. I.
4
             17.      Recent     Census         survey    data
5
     reported that 10.7% of renters in Washington
6
     (160,080 people) are behind on their rent.
7
     Baumgart Decl., Ex. Z. 17.8% of renters
8
     (265,342 people) reported having little or no
9
     confidence in their ability to make rent. Id.
10
             18.      An     analysis    by the          Aspen
11
     Institute found that 649,000 to 789,000 people
12
     in Washington (up to 10.3% of the population)
13
     would be at risk of eviction without the
14
     Moratorium. Baumgart Decl., Ex. N at 8.
15
             19.      Projections performed by the Plaintiffs object on the grounds that the
16
     University of Washington Institute for Health projections are not shown to apply in Plaintiffs’
17
     Metrics    and     Evaluation      state     that    mass tenants’ circumstances and are, therefore,
18
     evictions would result in between 18,235 to irrelevant and should be excluded under FRE
19
     59,008 more eviction-attributable COVID-19 402.
20
     cases, 1,172 to 5,623 more hospitalizations, and
21
     191 to 621 more deaths in Washington State.
22
     Declaration of Dr. Christopher J. L. Murray in
23


                                                                            STEPHENS & KLINGE LLP
                                                                          10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                   Bellevue, WA 98004
     Undisputed Facts                                                            (425) 453-6206
     No. 1:20-cv-03182-SAB 7
1
     Support of Defendants’ Cross-Motion for
2
     Summary Judgment (Murray Decl.), Ex. B.
3
             20.      On March 27, 2020, Congress
4
     enacted the Coronavirus Aid, Relief, and
5
     Economic Security (CARES) Act, which
6
     included $150 billion in direct assistance for
7
     state, territorial, and tribal governments. Pub.
8                                                             Plaintiffs object on the grounds that this
     L. No. 116–136, 134 Stat. 281 (2020). From
9                                                             statement of fact is really a statement of law
     this fund, in early August 2020, Washington
10                                                            and that this statement is irrelevant to the
     allocated more than $100 million in Eviction
11                                                            claims at issue in this case and should be
     Rent Assistance Program (ERAP) grants.
12                                                            excluded under FRE 402.
     Baumgart Decl. ¶ 12.
13
             21.      ERAP funds, administered by
14
     local community organizations, provide up to
15                                                            Plaintiffs object on the basis that the statement
     three months of rent assistance to property
16                                                            is vague and does not disclose that in order to
     owners on an eligible tenant’s behalf. Baumgart
17                                                            be eligible for ERAP funds one must waive any
     Decl. ¶ 12. Cities and local authorities may run
18                                                            right to unpaid rent beyond three months of
     their own rental assistance programs, including
19                                                            unpaid rent.
     as encouraged through certain tax programs
20
     under state law. Id.
21
             22.      In April 2021, the Washington
22
     Legislature adopted—and the Governor signed
23


                                                                          STEPHENS & KLINGE LLP
                                                                        10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                 Bellevue, WA 98004
     Undisputed Facts                                                          (425) 453-6206
     No. 1:20-cv-03182-SAB 8
1
     into law—a bill that provides tenant protections
2
     during and after this current public health
3
     emergency. Under that bill, the eviction
4
     moratorium instituted through Proclamation
5
     20-19.6 ends on June 30, 2021. Engrossed
6
     Second Substitute S.B. 5160, 67th Leg., Reg.
7
     Sess. (Wash. 2021), enacted as 2021 Wash.
8
     Sess. Laws, ch. 115.
9

10

11

12
           PlAINTIFFS’ REPLY TO DEFENDANTS’ STATEMENT OF DISPUTED FACTS
13
             Defendants disputed only the following facts in Plaintiffs’ Statement of Undisputed Facts
14
     for Motion for Summary Judgment (filed at ECF No. 23). Plaintiffs’ reply follows:
15
                                                              Defendants’ Response and Supporting
16   Plaintiffs’ Facts                                        Evidence
17   20.     Tenants generally do not provide This statement should be disregarded because
18   information about their financial or health it is an unsupported conclusory statement.
19   circumstances or answer questions in an Plaintiffs offer no evidence regarding their
20   attempt to gather that information.                      attempts to communicate with tenants to learn
21                                                            about their financial or health circumstances.
22
                                                              A form demand letter produced by the Glenn
23
                                                              Plaintiffs, for example, did not ask for the

                                                                           STEPHENS & KLINGE LLP
                                                                         10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                  Bellevue, WA 98004
     Undisputed Facts                                                           (425) 453-6206
     No. 1:20-cv-03182-SAB 9
1
                                                              financial or health circumstances of their
2
                                                              tenants. See Sepe Decl., Ex. P.
3
     23.     Funds        available       through       the Disputed, subject to clarification, though this
4
     Washington State Department of Commerce is not material as to preclude summary
5
     would pay only 80% of three months of judgment. The Eviction Rent Assistance
6
     delinquent rent and the owner of the property Program can cover unpaid rent at 80% or Fair
7
     must agree to waive all other past due rent.             Market Rent, whichever amount is higher. See
8
                                                              ECF No. 24 at 12. Fair Market Rent for a one-
9
                                                              bedroom apartment in Yakima County is $769
10
                                                              for FY 2020 and $792 for FY 2021. See Sepe
11
                                                              Decl., Ex. S.
12
     28.     Because the Proclamations on eviction This statement should be disregarded because
13
     allow eviction when an owner decides to sell, it is an unsupported conclusory statement. It is
14
     numerous owners choose to sell their property, not disputed that some property owners have
15
     which further restricts the supply of rental opted to sell their properties during the
16
     housing.                                                 pendency of the Moratorium, but whether the
17
                                                              property is no longer used as rental housing is
18
                                                              not supported by evidence.
19
     46.     Until September or October of 2020, Disputed, subject to clarification, though this
20
     when rental assistance is sought by a tenant is not material as to preclude summary
21
     through the Department of Commerce, if judgment. The Eviction Rent Assistance
22

23   available and granted, it is limited to three Program can cover unpaid rent at 80% or Fair


                                                                           STEPHENS & KLINGE LLP
                                                                         10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                  Bellevue, WA 98004
     Undisputed Facts                                                           (425) 453-6206
     No. 1:20-cv-03182-SAB 10
1
     months of unpaid rent and 80% of the rent. Market Rent, whichever amount is higher. See
2
     The Department of Commerce required the ECF No. 24 at 12. Fair Market Rent for a one-
3
     landlord to waive any other unpaid rent.                 bedroom apartment in Yakima County is $769
4
                                                              for FY 2020 and $792 for FY 2021. See Sepe
5
                                                              Decl., Ex. S.
6

7            Plaintiffs’ Reply follows the numbered paragraphs above:

8
             20. While Defendants assert this fact is conclusory, they offer nothing to dispute it, nor
9
     raise an objection based on the Federal Rules of Evidence. The asserted fact is that tenants
10
     generally do not provide financial information to their landlords (after they have applied to
11
     initially occupy the property) or provide details of their health to landlords. The lack of
12
     information coming from tenants is a natural response since it is not in the tenants’ best financial
13
     interests to provide that information because they will not have to pay their unpaid rent if they do
14
     not give that information to the landlord. The fact asserted is supported by Plaintiffs’ history in
15
     the rental business and historical and current interactions with tenants. See Second Declaration of
16
     Rick Glenn and Second Declaration of Enrique Jevons filed concurrently herewith.
17

18           28. This fact is not critical to the pending motion.

19
             23 and 46. It is not disputed that funds available through the Department of Commerce
20
     require the owners of property to waive a right to collect unpaid rent as a condition of receiving
21
     rent covering only three months.
22

23


                                                                           STEPHENS & KLINGE LLP
                                                                         10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l                  Bellevue, WA 98004
     Undisputed Facts                                                           (425) 453-6206
     No. 1:20-cv-03182-SAB 11
1
             DATED June 9, 2021.
2
                                              Stephens & Klinge LLP
3
                                              s/ Richard M. Stephens
4                                             Richard M. Stephens, WSBA 21776
                                              10900 NE 4th Street, Suite 2300
5                                             Bellevue, WA 98004
                                              425-453-6206
6        I, Enrique Jevons, hereby declare:
7        1. I am a Plaintiff in this action, am over 18 years of age and am competent
8
     based on my personal knowledge to testify to the following:
9
         2. I am the managing member of Jevons Properties LLC which owns several
10
     hundred residential units which are rented to tenants. Jevons Properties LLC also
11
     manages rental units for other owners. I have been in this business for over 13
12

13   years. It has been my experience that tenants generally do not want to disclose

14   information about their financial circumstances to our firm, except when they have

15   to such as when they are applying for the opportunity to rent. It has been my
16   experience that tenants generally do not want to disclose their health or medical
17
     conditions with our firm. We have not inquired specifically about these issues with
18
     our clients because it seems to be devious on our part to ask them to give
19
     information which is definitely not in their interest to give because if they gave that
20
     information we could form a repayment plan that would be reasonable in light of
21

22
     their health and financial circumstances. We have no interest in being tricky.

23


                                                                        STEPHENS & KLINGE LLP
                                                                      10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l               Bellevue, WA 98004
     Undisputed Facts                                                        (425) 453-6206
     No. 1:20-cv-03182-SAB 12
1        3. Out of desperation, on April 23, 2021, our firm sent to all of our tenants who
2    are not current with their rent, 56 in total, a letter like the one attached hereto as
3
     Exhibit A, with each tenant’s name and listing of past due rents. Exhibit A has the
4
     name and address of the tenant redacted to protect that tenant’s privacy. Exhibit A
5
     was intended to allow a tenant to propose a reasonable repayment plan because I
6
     have no way of knowing what would be reasonable in light of individual tenants’
7

8
     health and financial circumstances. In my earlier declaration I indicated that no

9    tenants responded to requests for repayment. Since I signed that earlier declaration

10   in April of 2021, out of the 56 that were sent out, only 3 responded with any
11   proposed repayment plan.
12
         4. I declare that the foregoing is true and correct under penalty of perjury and
13
     that this declaration was executed by me in Yakima, Washington on June 9, 2021.
14

15
         ______________
16
         Enrique Jevons
17

18

19

20

21

22

23


                                                                STEPHENS & KLINGE LLP
                                                              10900 NE 4th Street, Suite 2300
     Plaintiffs’ Response to Defendants’ Statement of Mat’l       Bellevue, WA 98004
     Undisputed Facts                                                (425) 453-6206
     No. 1:20-cv-03182-SAB 13
